          Case 1:20-cv-01497-NONE-SKO Document 12 Filed 01/06/21 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-Mail: dean.carter@usdoj.gov
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   UNITED STATES OF AMERICA
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   CHILL N GO LIQUOR, et al.,                          CASE NO. 1:20-cv-1497-NONE-SKO

11                                Plaintiffs,            STIPULATION AND ORDER
                                                         CONTINUING DEFENDANT’S RESPONSE
12                          v.                           TO AMEND COMPLAINT

13   UNITED STATES OF AMERICA,                           (Doc. 11)

14                                  Defendant.

15

16

17                                                  STIPULATION

18          IT IS HEREBY STIPULATED, by and between Plaintiffs and Defendant United States of

19 America that Defendant’s response to Plaintiffs’ amended complaint is continued from January 22, 2021

20 to March 23, 2021.

21          Pursuant to Fed. R. Civ. P. 6(b), good cause exists for a continuation of the response to amended

22 complaint. The United States Department of Agriculture’s Food and Nutrition Services (“FNS”), who is

23 responsible for administering the Supplemental Nutrition Assistance Program (“SNAP”) under which

24 this case arises, is currently experiencing a severe backlog in preparing and creating administrative

25 records for SNAP cases. Consequently, FNS is unable to prepare its administrative record prior to the

26 response deadline of January 22, 2021. The United States believes that this record is necessary to
27 adequately respond to Plaintiffs’ amended complaint. FNS anticipates that a 60-day extension of time

28


     STIPULATION AND [PROPOSED] ORDER CONTINUING
30 DEFENDANT’S RESPONSE TO AMEND COMPLAINT                                                              PAGE 1
          Case 1:20-cv-01497-NONE-SKO Document 12 Filed 01/06/21 Page 2 of 3

 1 will be sufficient to prepare an administrative record. No previous extensions of time have been sought

 2 in this case.

 3

 4 Dated: January 5, 2021                              MCGREGOR W. SCOTT
                                                       United States Attorney
 5
                                                By:    /s/ W. Dean Carter
 6                                                     W. DEAN CARTER
                                                       Assistant United States Attorney
 7
                                                       Attorneys for Defendant
 8                                                     UNITED STATES OF AMERICA
 9

10                                              By:    /s/ Andrew Z. Tapp (authorized on 1.4.21)
                                                       ANDREW Z. TAPP
11                                                     Metropolitan Law Group, PLLC
12                                                     ZEIN E. OBAGI
                                                       Obagi Law Group, P.C.
13
                                                       Attorneys for Plaintiffs
14

15                                                 ORDER
16

17             Pursuant to the parties’ above stipulation (Doc. 11), IT IS HEREBY ORDERED that

18 Defendant United States of America’s response to Plaintiffs’ amended complaint is CONTINUED from

19 January 22, 2021, to March 23, 2021.

20

21

22 IT IS SO ORDERED.

23
     Dated:   January 6, 2021                                  /s/   Sheila K. Oberto           .
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27

28


     STIPULATION AND [PROPOSED] ORDER CONTINUING
30 DEFENDANT’S RESPONSE TO AMEND COMPLAINT                                                          PAGE 2
         Case 1:20-cv-01497-NONE-SKO Document 12 Filed 01/06/21 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     STIPULATION AND [PROPOSED] ORDER CONTINUING
30 DEFENDANT’S RESPONSE TO AMEND COMPLAINT                                    PAGE 3
